

116 HR 6588 IH: Homeland Security Higher Education Advisory Council Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6588IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Krishnamoorthi (for himself and Mr. Norman) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Homeland Security, the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Homeland Security Higher Education Advisory Council, and for other purposes.1.Short titleThis Act may be cited as the Homeland Security Higher Education Advisory Council Act. 2.Homeland Security Higher Education Advisory Council(a)In generalThe Secretary of Homeland Security (referred to in this section as the Secretary) shall establish a council to be known as the Homeland Security Higher Education Advisory Council (referred to in this section as the Council).(b)Duties of CouncilThe Council shall provide advice and recommendations to the Secretary on matters concerning homeland security and the academic community, relating to the following:(1)The threat of foreign influence and interference in the United States.(2)Proposed regulatory changes impacting institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). (3)Promoting the openness of academic research and the exchange of ideas between institutions of higher education and the Federal Government.(4)Promoting campus resilience resources to address a range of threats or hazards affecting institutions of higher education.(5)Homeland security academic and research programs.(6)Student and recent graduate recruitment to Federal Government employment.(7)Issues relating to international students, including—(A)obtaining and maintaining a visa;(B)processing H–1B visas and Optional Practical Training;(C)monitoring student visa recipients who stay past their authorized time in the United States; and(D)any other matters the Secretary considers appropriate.(8)Issues relating to undocumented students.(9)Cybersecurity.(c)Membership(1)In generalThe Council shall be composed of at least 21 members appointed by the Secretary, of whom 9 shall be from governmental positions specified in paragraph (2), and not fewer than 12 members shall be from nongovernmental positions specified in paragraph (3).(2)Governmental positionsGovernmental positions specified in this paragraph are the following: (A)The Bureau of Consular Affairs of the Department of State.(B)The Bureau of Education and Cultural Affairs of the Department of State.(C)U.S. Customs and Border Protection.(D)The Office of Civil Rights and Civil Liberties of the Department of Homeland Security.(E)The Office of Science and Technology Cooperation of the Department of State.(F)The Student and Exchange Visitor Program of the Department of Homeland Security.(G)United States Citizenship and Immigration Services.(H)Office of the Citizenship and Immigration Services Ombudsman.(I)Homeland Security Investigations of the U.S. Immigration and Customs Enforcement.(J)The Department of Justice.(K)The intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).(3)Nongovernmental positionsNongovernmental positions specified in this paragraph are the following:(A)Twelve presidents or chancellors of a university, with a distribution of such universities being private, public, and regionally diverse.(B)Senior leaders of relevant higher education associations.(4)Timing of appointmentsAppointments to the Council shall be made not later than 4 months after the date of the enactment of this Act.(5)Terms(A)In generalEach member shall be appointed for a term of 2 years. (B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed. (6)Chairperson and vice chairpersonThe Chairperson and Vice Chairperson of the Council shall be designated by the Secretary at the time of the appointment of the members pursuant to paragraph (4), and when a vacancy of the Chairperson or Vice Chairperson occurs, as the case may be. (d)Meeting(1)Initial meetingThe Council shall hold its initial meeting not later than 30 days after the final appointment of all members under subsection (c)(4).(2)MeetingsThe Council shall meet not fewer than 3 times each year at the call of the Chairperson or Vice Chairperson.(3)QuorumSixteen members of the Council, of whom 8 members appointed from governmental positions and 8 members appointed from nongovernmental positions, shall constitute a quorum.(e)Compensation(1)Prohibition of compensationExcept as provided in paragraph (2), members of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(f)Administrative support servicesUpon the request of the Council, the Secretary shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this Act.(g)ReportNot later than 180 days after the date on which the Council holds its initial meeting under subsection (d) and annually thereafter, the Council shall submit a report containing a detailed statement of the advice and recommendations of the Council pursuant to subsection (b) to each of the following:(1)The Committee on Homeland Security of the House of Representatives.(2)The Committee on Homeland Security and Governmental Affairs of the Senate.(3)The Committee on the Judiciary of the House of Representatives.(4)The Committee on the Judiciary of the Senate.(5)The Committee on Science, Space, and Technology of the House of Representatives.(6)The Committee on Commerce, Science, and Transportation of the Senate.(h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.